Exhibit 10.39

Named Executive Officer Compensation Information – 2014 Salaries and Target
Bonus Percentages

The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s named executive officers (as defined
under applicable securities laws) for the 2014 performance period:

 

Named Executive Officer

   2014 Annual Base Salary      2014 Target Bonus
Percentage (1)  

Ronald W. Barrett, PhD

Chief Executive Officer

   $ 500,000         90 % 

William G. Harris

Senior Vice President of Finance and Chief Financial Officer

   $ 380,271         40 % 

Vincent J. Angotti

Executive Vice President, Chief Operating Officer

   $ 439,202         60 % 

Gregory T. Bates, DVM

Senior Vice President of Regulatory Affairs and Quality

   $ 346,080         40 % 

Gianna M. Bosko

Senior Vice President, Chief Legal Officer and Secretary

   $ 364,487         40 % 

Kenneth C. Cundy, PhD

Chief Scientific Officer

   $ 377,074         40 % 

 

(1) Represents a percentage of 2014 annual base salary pursuant to the terms and
conditions of the XenoPort, Inc. Corporate Bonus Plan.